Exhibit 10.1

 

 

INVESTOR RIGHTS AGREEMENT

BY AND BETWEEN

ADT INC.

AND

GOOGLE LLC

DATED AS OF

September 17, 2020

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section 1

 

Definitions

     1  

Section 2

 

Transfer Restrictions

     5  

2.1.

 

Transfer Restrictions

     5  

Section 3

 

Securities Restrictions; Legends

     8  

3.1.

 

Securities Restrictions; Legends

     8  

Section 4

 

Registration Rights

     10  

4.1.

 

Shelf Registration Statement

     10  

4.2.

 

Demand Registration Rights

     10  

4.3.

 

Piggy-Back Registration Rights

     12  

4.4.

 

Registration Procedures

     13  

4.5.

 

Company Suspension Rights

     16  

4.6.

 

Expenses

     16  

4.7.

 

Indemnification

     16  

4.8.

 

Assignment

     18  

Section 5

 

Drag-Along Rights

     19  

5.1.

 

General

     19  

5.2.

 

Notice

     19  

5.3.

 

Terms of a Drag-Along Transaction

     19  

5.4.

 

Cooperation

     20  

5.5.

 

Costs

     20  

5.6.

 

Drag-Along Transaction Not Consummated

     20  

Section 6

 

Reorganization Transactions

     21  

Section 7

 

Miscellaneous Provisions

     21  

7.1.

 

Governing Law; Jurisdiction; Waiver of Jury Trial

     21  

7.2.

 

Amendment

     22  

7.3.

 

Termination

     22  

7.4.

 

Transfer of Lock-Up Shares

     23  

7.5.

 

Notices

     23  

7.6.

 

Specific Performance

     24  

7.7.

 

Treatment of Certain Transfers

     24  

7.8.

 

Counterparts

     24  

 

i



--------------------------------------------------------------------------------

7.9.

 

Severability

     24  

7.10.

 

Further Efforts

     25  

7.11.

 

Extension of Time, Waiver, Etc.

     25  

7.12.

 

Entire Agreement; No Third-Party Beneficiaries

     25  

7.13.

 

No Personal Liability

     25  

7.14.

 

Non-Recourse

     25  

7.15.

 

No Partnership Status

     26  

7.16.

 

Binding Effect

     26  

7.17.

 

Further Acknowledgements

     26  

7.18.

 

Interpretation

     27  

 

ii



--------------------------------------------------------------------------------

This INVESTOR RIGHTS AGREEMENT is made as of September 17, 2020 (this
“Agreement”) by and between ADT Inc., a Delaware corporation (the “Company”),
and Google LLC, a Delaware limited liability company (the “Investor” and,
together with the Company, the “Parties”). Capitalized terms used herein but not
defined herein are as defined in the Purchase Agreement (as defined below).

WHEREAS, in connection with the transactions contemplated by that certain
Securities Purchase Agreement by and between the Company and the Investor, dated
as of July 31, 2020 (the “Purchase Agreement”), the Investor received the number
of shares of Class B common stock, par value $0.01 per share, in the Company
(“Class B Common Stock”) that constitute the Issued Shares (the Issued Shares
and the shares of Common Stock issuable upon the conversion of the Issued
Shares, the “Lock-Up Shares”); and

WHEREAS, as a condition to the willingness of the Company and the Investor to
consummate the transactions contemplated by the Purchase Agreement and for other
good and valuable consideration received, the Parties are entering into this
Agreement, which sets forth certain terms and conditions regarding, among other
things, transfer restrictions and registration rights to which the Lock-Up
Shares will be subject.

NOW, THEREFORE, the parties hereto hereby agree as follows:

Section 1 Definitions.

As used in this Agreement:

“Acceptance Notice” shall have the meaning ascribed to such term in
Section 2.1(d).

“Activist Shareholder” means, as of any date of determination, a Person (other
than the Investor and its Affiliates) that, to the Investor’s actual knowledge
(after reasonable inquiry, which shall be satisfied by review of Factset,
Activist Insight or a similar online resource), has, directly or indirectly
through its Affiliates, whether individually or as a member of a “group” (as
defined in Section 13(d)(3) of the Exchange Act), within the three (3)-year
period immediately preceding such date of determination (i) called or publicly
sought to call a meeting of the stockholders or other equityholders of any
Person not publicly approved (at the time of the first such action) by the board
of directors or similar governing body of such Person, (ii) publicly initiated
any proposal for action by stockholders or other equityholders of any Person
initially publicly opposed by the board of directors or similar governing body
of such Person, (iii) publicly sought election to, or to place a director or
representative on, the board of directors or similar governing body of a Person,
or publicly sought the removal of a director or other representative from such
board of directors or similar governing body, in each case, which election or
removal was not recommended or approved publicly (at the time such election or
removal is first sought) by the board of directors or governing body of such
Person, or (iv) publicly disclosed any intention, plan or arrangement to do any
of the foregoing.

“Acceptance Notice” shall have the meaning ascribed to such term in
Section 2.1(d).

“ADT LLC” shall have the meaning ascribed to such term in Section 2.1(a).



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, through one or more intermediaries, controls, is controlled by,
or is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect at least a majority of the members of the board of directors or other
governing body of a Person, and the terms “controlled” and “controlling” have
correlative meanings. Notwithstanding anything herein to the contrary, for
purposes of this Agreement, other than in the case of the definitions of
“Control Transfer,” “Transferring Party” and “Related Parties,” Section 5.1,
Section 5.3(c), Section 7.14, and Section 7.17, no portfolio company (other than
the Company and its Subsidiaries) or investment fund or account affiliated with
or managed by affiliates of Apollo Global Management, Inc. shall be deemed
Affiliates of any of the Company or its Subsidiaries, nor shall any of the
Company or its Subsidiaries be deemed Affiliates of any portfolio company (other
than any of the Company or its Subsidiaries) or investment fund or account
affiliated with or managed by affiliates of Apollo Global Management, Inc.

“Agreement” has the meaning ascribed to such term in the preamble.

“Board” means the Board of Directors of the Company and any duly authorized
committee thereof.

“Class B Common Stock” has the meaning ascribed to such term in the preamble.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning ascribed to such term in the preamble.

“Control Transfer” means a Transfer (other than a Permitted Transfer) which
would have the effect of transferring to a Person or Group that is not an
Affiliate of TopCo Parent (a) a number of shares of Common Stock such that,
following the consummation of such Transfer, such Person or Group possesses
fifty percent (50%) or more of the outstanding voting stock or equity securities
of the Company or the voting power to elect a majority of the Board (whether by
merger, consolidation or sale or transfer or otherwise) or (b) all or
substantially all of the assets of the Company and its Subsidiaries (on a
consolidated basis).

“Defenders Agreement” means that certain Investor Rights Agreement, dated
January 6, 2020, by and among the Company and the holders thereto, as may be
amended, supplemented, restated or otherwise modified from time to time.

“Drag-Along Holder” has the meaning ascribed to such term in Section 5.1.

“Drag-Along Notice” has the meaning ascribed to such term in Section 5.2.

“Drag-Along Transaction” has the meaning ascribed to such term in Section 5.1.

“Exempt Prospectus Supplement” means any prospectus supplement to a Registration
Statement pursuant to which the Company shall offer solely equity securities as
consideration for an acquisition. For the avoidance of doubt, a prospectus
supplement that provides for the offer of securities by any Person other than
the Company shall not be an Exempt Prospectus Supplement.

 

2



--------------------------------------------------------------------------------

“Group” has the meaning ascribed thereto in Section 13(d)(3) of the Exchange
Act.

“Inspectors” has the meaning ascribed to such term in Section 4.4(o).

“Investor” has the meaning ascribed to such term in the preamble.

“Investor Side Agreement” has the meaning ascribed to such term in
Section 2.1(a).

“Lock-Up Period” has the meaning ascribed to such term in Section 2.1.

“Lock-Up Shares” has the meaning ascribed to such term in the preamble.

“Marketable Securities” means any security that (i) is of a class that is
publicly traded on a U.S. national securities exchange and (ii) as of the
relevant date of determination, is not subject to any material legal or other
restrictions (including volume and timing) on the sale or disposition thereof.

“New Holdco” has the meaning ascribed to such term in Section 6.

“Non-Control Transfer” has the meaning ascribed to such term in Section 2.1(a).

“offer” means an irrevocable written offer.

“Offering Party” has the meaning ascribed to such term in Section 2.1(d).

“Permitted Transfer” has the meaning ascribed to such term in Section 2.1(b).

“Prohibited Transferee” means (i) Vivint Smart Home, Inc., Monitronics
International, Inc. (doing business as Brinks Home Security), Comcast
Corporation and AT&T Inc. (as well as their respective Affiliates and any direct
or indirect successors or assigns of such Persons or Affiliates) and (ii) any
Activist Shareholder.

“Proposed Sale” has the meaning ascribed to such term in Section 2.1(d).

“Records” has the meaning ascribed to such term in Section 4.4(o).

“Registrable Securities” shall mean (i) any shares of Common Stock owned by the
Investor or issued or issuable (directly or indirectly) upon conversion and/or
exercise of any Issued Shares or other securities of the Company owned by the
Investor or acquired by the Investor after the date hereof, and (ii) any shares
of Common Stock issued as (or issuable upon the conversion or exercise of any
warrant, right or other security that is issued as) a dividend or other
distribution with respect to, or in exchange for, or in replacement of, the
shares referenced in clause (i); provided, however, that any Registrable
Securities shall cease to be Registrable Securities when (A) a Registration
Statement with respect to the sale of such Registrable Securities has been
declared effective under the Securities Act and such Registrable Securities have
been disposed of in accordance with the plan of distribution set forth in such
Registration Statement, (B) such Registrable Securities are distributed, or
eligible to be sold, pursuant to Rule 144 (without regard to volume and holding

 

3



--------------------------------------------------------------------------------

period limitations or public information requirements) under the Securities Act
and (C) such Registrable Securities shall have been otherwise transferred and
new certificates for them not bearing a legend restricting further transfer
under the Securities Act shall have been delivered by the Company and subsequent
disposition of such securities does not require registration or qualification of
such securities under the Securities Act or any state securities or blue sky Law
then in force; provided, that for the avoidance of doubt, shares of the Class B
Common Stock shall not constitute Registrable Securities.

“Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of January 23, 2018, between TopCo Parent (as defined below)
and the Company, as amended by that certain Amendment, dated June 22, 2018,
among TopCo Parent, Prime Security Services TopCo Parent II, L.P. and the
Company.

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act (other than a Registration Statement on Form S-4 or
Form S-8, or any successor forms thereto, promulgated under the Securities Act),
including the related prospectus, amendments and supplements to such
registration statement, including pre- and post-effective amendments, and all
exhibits and material incorporated by reference in such registration statement.

“Related Parties” has the meaning ascribed to such term in Section 7.14.

“Reorganization” has the meaning ascribed to such term in Section 6.

“Required Information” has the meaning ascribed to such term in Section 4.1(c).

“ROFR Acceptance Period” has the meaning ascribed to such term in
Section 2.1(d).

“ROFR Offer” has the meaning ascribed to such term in Section 2.1(d).

“ROFR Purchase Price” has the meaning ascribed to such term in Section 2.1(d).

“Rule 144” means Rule 144 (or any successor provisions) under the Securities
Act.

“Rule 415” means Rule 415 (or any successor provisions) under the Securities
Act.

“securities” shall mean, with respect to any Person, all equity interests of
such Person, all securities convertible into, exercisable or exchangeable for
equity interests of such Person, and all options, warrants, and other rights to
purchase or otherwise acquire from such Person equity interests, including any
equity appreciation or similar rights, contractual or otherwise.

“Securities Indemnified Party” has the meaning ascribed to such term in
Section 4.7(c).

“Securities Indemnifying Party” has the meaning ascribed to such term in
Section 4.7(c).

“Shelf Registration Statement” means a Registration Statement of the Company
filed with the SEC on Form S-3 (or any successor form or other appropriate form
under the Securities Act) or a prospectus supplement to an existing Form S-3 (or
any successor form or other appropriate

 

4



--------------------------------------------------------------------------------

form under the Securities Act), for an offering to be made on a continuous basis
pursuant to Rule 415 under the Securities Act (or any similar rule that may be
adopted by the SEC) covering all of the Registrable Securities, as applicable,
and which may also cover any other securities of the Company. For purposes of
clarity, this term shall include a Registration Statement of the Company filed
with the SEC on such other form available to register for resale all of the
Registrable Securities as a secondary offering, if the Company is then
ineligible to register for resale all of the Registrable Securities on Form S-3.

“Specified Non-Control Transfer” has the meaning ascribed to such term in
Section 2.1(a).

“TopCo Parent” means Prime Security Services TopCo Parent, L.P., a Delaware
limited partnership.

“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of Law or otherwise), either voluntarily or involuntarily, or to
enter into any contract, option or other arrangement, agreement or understanding
with respect to the sale, transfer, assignment, pledge, encumbrance,
hypothecation or other disposition or transfer (by the operation of Law or
otherwise), of any shares of equity securities beneficially owned by such Person
or of any interest in any shares of equity securities beneficially owned by such
Person. The terms “Transfers”, “Transferred” and “Transferring” shall have
correlative meanings.

“Transferring Party” has the meaning ascribed to such term in Section 2.1(a).

“Underwritten Offering” means a sale of Common Stock to an underwriter for
reoffering to the public.

Section 2 Transfer Restrictions.

2.1. Transfer Restrictions.

(a) Except as otherwise permitted in this Agreement or as otherwise set forth in
that certain Investor Side Agreement, dated as of July 31, 2020 and effective as
of the Closing, by and between TopCo Parent and the Investor (the “Investor Side
Agreement”), until the earlier of (x) the date that is the three (3)-year
anniversary of the date hereof, (y) the date on which the Master Supply,
Distribution, and Marketing Agreement, dated as of the date hereof, by and
between ADT LLC, a Delaware limited liability company and wholly owned
subsidiary of the Company (“ADT LLC”), and the Investor (the “Commercial
Agreement”) has been validly terminated for any reason other than termination by
ADT LLC pursuant to Sections 9.1 or 9.3 thereof, and (z) June 30, 2022, if ADT
LLC breaches Section 4 of Exhibit A of the Commercial Agreement (the “Lock-Up
Period”), the Investor will not (i) Transfer any Lock-Up Shares or (ii) make any
short sale of, grant any option for the purchase of, or enter into any hedging
or similar transaction with the same economic effect as a short sale of or the
purpose of which is to offset the loss which results from a decline in the
market price of, any Lock-Up Shares, or otherwise establish or increase,
directly or indirectly, a put equivalent position, as defined in Rule 16a-1(h)
under the Exchange Act, with respect to any of the Lock-Up Shares or any other
capital stock of the Company; provided that if (A) prior to the date that is the
one (1)-year anniversary of the date hereof, TopCo Parent or any of its
Affiliates (other than the Company and its Subsidiaries) (each,

 

5



--------------------------------------------------------------------------------

a “Transferring Party”) undertakes a Transfer (or a series of Transfers) of
equity securities of the Company to a non-Affiliated third party or parties that
is not a Control Transfer and results in TopCo Parent and its Affiliates holding
less than fifty percent (50%) of the outstanding voting or equity securities of
the Company or the voting power to elect a majority of the Board (a “Specified
Non-Control Transfer”), then, following the date that is the one (1)-year
anniversary of the date hereof, the restrictions set forth in this
Section 2.1(a) shall no longer apply to the number of Lock-Up Shares that equals
(1) the sum of the shares of Common Stock and Class B Common Stock held by the
Investor on such one-year anniversary divided by (2) the aggregate number of
shares of Common Stock and Class B Common Stock that were outstanding as of the
date of the first such Specified Non-Control Transfer or such one (1)-year
anniversary, whichever is lower multiplied by (3) the number of shares that the
Transferring Party Transferred in the Specified Non-Control Transfer(s), or
(B) on or after the date that is the one (1)-year anniversary of the date hereof
and prior to the expiration of the Lock-Up Period, a Transferring Party
undertakes a Transfer of Common Stock to a non-Affiliated third party that is
not a Control Transfer (a “Non-Control Transfer”), the restrictions set forth in
this Section 2.1(a) shall no longer apply to the number of Lock-Up Shares that
equals (1) the sum of shares of Common Stock and Class B Common Stock then held
by Investor divided by (2) the aggregate number of shares of Common Stock and
Class B Common Stock that were outstanding as of the date of such Non-Control
Transfer multiplied by (3) the number of shares that the Transferring Party
Transferred to the non-Affiliated third party in the Non-Control Transfer.

(b) Notwithstanding Section 2.1(a), the Investor shall be permitted to Transfer
any portion or all of its Lock-Up Shares at any time under the following
circumstances (each, a “Permitted Transfer”):

(i) Transfers to any controlled Affiliates of the Investor, but only if the
transferee agrees in writing prior to such Transfer for the express benefit of
the Company (in form and substance reasonably satisfactory to the Company and
with a copy thereof to be furnished to the Company) to be bound by the terms of
this Agreement and if the transferee and the transferor agree for the express
benefit of the Company that the transferee shall Transfer the Lock-Up Shares so
Transferred back to the transferor at or before such time as the transferee
ceases to be a controlled Affiliate of the transferor;

(ii) Transfers to the extent necessary to cause the aggregate number of Lock-Up
Shares beneficially owned by the Investor and its Affiliates not to exceed 9.9%
of the then outstanding Common Stock on an as-converted basis, including in
connection with the Company conducting self-tender offers, share repurchase
programs or other types of repurchases of outstanding shares of Common Stock;
provided, that, promptly following the end of each fiscal quarter of the
Company, the Company shall cause its transfer agent to provide a written
statement to the Investor setting forth the number of shares of Common Stock
outstanding as of the last day of such fiscal quarter;

(iii) Transfers in connection with a Drag-Along Transaction pursuant to the
terms of Section 5;

 

6



--------------------------------------------------------------------------------

(iv) Transfers in accordance with the Investor Side Agreement; and

(v) Transfers that have been approved in writing by the Board (and, for the
avoidance of doubt, if the Investor does Transfer Lock-Up Shares to a third
party with the Board’s prior written consent, the restrictions set forth in
Section 2.1 shall not apply to such third party with respect to such Lock-Up
Shares).

(c) Notwithstanding Section 2.1(a) and Section 2.1(b), but subject to
Section 2.1(d), unless the Lock-Up Period shall have terminated as a result of
Section 2.1(a)(y) or (z) (in which case the restrictions set forth in
Section 2.1 shall no longer remain in effect), the Investor will not at any time
during or following the Lock-Up Period, without the prior written consent of the
Company, directly or knowingly indirectly:

(i) Transfer any Lock-Up Shares to a Prohibited Transferee or to a Person or
“group” (as defined in Section 13(d)(3) of the Exchange Act) that, after giving
effect to a proposed Transfer, would beneficially own greater than five percent
(5%) of the then outstanding Common Stock on an as-converted basis; or

(ii) Transfer, on any day, an aggregate number of Lock-Up Shares that would be
in excess of ten percent (10%) of the average daily trading volume of the Common
Stock for the preceding four weeks on the NYSE; provided that, notwithstanding
the foregoing, the Investor shall be permitted to undertake one (1) Transfer per
week by means of a block trade (even if the number of Lock-Up Shares Transferred
in such block trade exceeds the foregoing limitation) so long as the Lock-Up
Shares Transferred in such block trade are the only Lock-Up Shares Transferred
by the Investor and its Affiliates on such trading day.

Notwithstanding the foregoing, nothing in this Section 2.1(c) shall restrict any
Transfer into the public market pursuant to a bona fide, broadly distributed
underwritten public offering made pursuant to Section 4.

(d) At any time following the expiration of the Lock-Up Period, in the event
that the Investor or its permitted transferees receive a bona fide offer or
offers from a third party (such party, an “Offering Party”) to Transfer to the
Offering Party any portion of the Lock-Up Shares held by the Investor or its
permitted transferees for cash consideration and the Investor or its permitted
transferees would otherwise be prohibited by Section 2.1(c)(i) from making such
Transfer (a “Proposed Sale”), the Investor or its permitted transferees shall
promptly deliver to the Company in writing a notice of the Proposed Sale (the
“ROFR Offer”) setting forth in reasonable detail (a) a description of the
Proposed Sale and the identification of the Offering Party, (b) the number of
Lock-Up Shares subject to the ROFR Offer and the amount of cash consideration
therefor (the amount of consideration, the “ROFR Purchase Price”) and (c) any
and all other material terms and conditions of the ROFR Offer. The Company shall
have the right (but not the obligation) to elect to purchase all (but not less
than all) of the Lock-Up Shares subject to the ROFR Offer (at the Purchase Price
and on the terms and conditions set forth in the ROFR Offer) within ten
(10) days of its receipt of the ROFR Offer (such period of time, the “ROFR
Acceptance Period”). If the Company accepts the ROFR Offer as to all (but not
less than all) of the Lock-Up Shares subject to the ROFR Offer, it shall
evidence its acceptance by delivering to the Investor or

 

7



--------------------------------------------------------------------------------

its permitted transferees a written notice of intent to purchase the Lock-Up
Shares subject to the ROFR Offer (such notice, an “Acceptance Notice”). The
consummation of the acquisition of the Lock-Up Shares subject to the Acceptance
Notice shall be consummated within thirty (30) days following receipt by the
Investor or its permitted transferee of the Acceptance Notice, at which time the
ROFR Purchase Price shall be paid in cash to the Investor or its permitted
transferees, and the Investor or its permitted transferees shall deliver to the
Company the certificates representing the Lock-Up Shares so purchased, duly
endorsed for Transfer or accompanied by duly executed stock powers or assignment
forms, or in the event any such certificates are alleged to have been lost,
stolen or destroyed, an affidavit of lost, stolen or destroyed certificates to
be delivered to the Company in a form reasonably satisfactory to the Company
(including, if so requested, a bond in customary amount), and evidence of good
title to the Lock-Up Shares subject to the ROFR Offer so purchased and the
absence of liens, encumbrances and adverse claims with respect thereto and such
other matters as are deemed necessary by the Company for the proper Transfer of
the applicable Lock-Up Shares to the Company. If the Company does not accept the
ROFR Offer with respect to all of the Lock-Up Shares subject to the ROFR Offer
prior to the expiration of the ROFR Acceptance Period, the Investor or its
permitted transferees shall be permitted to Transfer all (but not less than all)
of the Lock-Up Shares described in the ROFR Offer to the Offering Party at a
price not less than the Purchase Price and otherwise on terms and conditions not
more favorable to the Offering Party than those set forth in the ROFR Offer and
the restrictions set forth in Section 2.1(c)(i) shall not apply to such Proposed
Sale; provided, however, if such Proposed Sale to the Offering Party is not
consummated within sixty (60) days after the expiration of the ROFR Acceptance
Period, the restrictions set forth in Section 2.1(c)(i) shall again apply to the
applicable Lock-Up Shares, and no Transfer of such Lock-Up Shares that is
otherwise prohibited by Section 2.1(c)(i) may be made thereafter by the Investor
or its permitted transferees without first complying with the procedures set
forth in this Section 2.1(d).

Section 3 Securities Restrictions; Legends.

3.1. Securities Restrictions; Legends.

(a) The Investor acknowledges that its Lock-Up Shares have not been registered
under the Securities Act and as such its Lock-Up Shares may not be transferred
except pursuant to an effective Registration Statement under the Securities Act
or pursuant to an exemption from registration under the Securities Act. The
Investor agrees that it will not make any Transfer at any time if such action
would or would be likely to (i) constitute a violation of any securities Laws of
any applicable jurisdiction or a breach of the conditions to any exemption from
registration of Lock-Up Shares under any such Laws or (ii) cause the Company to
become subject to the registration requirements of the U.S. Investment Company
Act of 1940.

(b) Each certificate representing Lock-Up Shares, or other instrument (including
a statement issued by the registrar in connection with a book-entry system)
representing Lock-Up Shares, shall (unless otherwise permitted by the provisions
of Section 3.1(e) below) be stamped or otherwise imprinted with a legend in
substantially the following form:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE,

 

8



--------------------------------------------------------------------------------

PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.”

(c) Each certificate or other instrument evidencing the securities issued upon
the transfer of any Lock-Up Shares shall bear the legend set forth above unless
(a) in such opinion of counsel to the Company registration of any future
transfer is not required by the applicable provisions of the Securities Act or
(b) the Company shall have waived the requirement of such legends.

(d) When (i) any Lock-Up Shares are sold or otherwise Transferred pursuant to an
effective Registration Statement under the Securities Act or (ii) the Investor
has transferred or intends to transfer such shares pursuant to Rule 144, the
Investor shall be entitled to receive from the Company, without expense to the
Investor, a new certificate or other instrument (including a statement issued by
the registrar in connection with a book-entry system) representing shares of
Common Stock or Class B Common Stock, as applicable, not bearing the restrictive
legend set forth above.

(e) Each certificate representing Lock-Up Shares, or other instrument (including
a statement issued by the registrar in connection with a book-entry system)
representing Lock-Up Shares, shall during the Lock-Up Period be stamped or
otherwise imprinted with a legend in substantially the following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AN INVESTOR
RIGHTS AGREEMENT, DATED AS OF SEPTEMBER 17, 2020, BY AND AMONG THE ISSUER OF
SUCH SECURITIES (THE “COMPANY”) AND THE OTHER PARTIES NAMED THEREIN, AND AN
INVESTOR SIDE AGREEMENT, DATED AS OF JULY 31, 2020, BY AND BETWEEN TOPCO PARENT
AND THE OTHER PARTIES NAMED THEREIN, IN EACH CASE, AS THE SAME MAY BE AMENDED,
RESTATED, MODIFIED OR SUPPLEMENTED FROM TIME TO TIME. THE TERMS OF SUCH INVESTOR
RIGHTS AGREEMENT OR INVESTOR SIDE AGREEMENT INCLUDE, AMONG OTHER THINGS,
RESTRICTIONS ON TRANSFER AND OWNERSHIP OF THE SECURITIES REPRESENTED HEREBY. A
COPY OF SUCH AGREEMENTS WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
INVESTOR HEREOF UPON WRITTEN REQUEST.”

(f) At the expiration of the Lock-Up Period, the Investor shall be entitled to
receive from the Company, without expense and without undue delay, a new
certificate or other instrument (including a statement issued by the registrar
in connection with a book-entry system) representing shares of Common Stock or
Class B Common Stock, as applicable, not bearing the restrictive legend set
forth above in Section 3.1(e).

 

9



--------------------------------------------------------------------------------

Section 4 Registration Rights.

4.1. Shelf Registration Statement.

(a) Obligation to File Shelf Registration Statement. Subject to the receipt of
the Required Information (as defined below), the Company shall file with the SEC
a Shelf Registration Statement relating to the offer and sale by the Investor
from time to time of all its Registrable Securities in accordance with the
methods of distribution set forth in the Shelf Registration Statement and shall
use its reasonable best efforts to cause such Shelf Registration Statement to be
declared effective under the Securities Act or become automatically effective,
as applicable, no later than upon the expiration of the Lock-Up Period (for
purposes of clarity, if the Company is then ineligible to register for resale
all of the Registrable Securities on Form S-3, such registration shall be on
such other form available to register for resale all of the Registrable
Securities as a secondary offering).

(b) Continued Effectiveness. Subject to the provisions of Section 4.5, the
Company shall use its reasonable best efforts to keep the Shelf Registration
Statement continuously effective under the Securities Act in order to permit the
prospectus forming a part thereof to be usable by the Investor until the earlier
of (a) the day the Investor no longer holds any Registrable Securities and
(b) the third year anniversary of the expiration of the Lock-Up Period.

(c) Required Information. The Investor agrees to promptly provide to the Company
any information reasonably requested by the Company in order to satisfy the
applicable disclosure requirements in connection with any Shelf Registration
Statement or prospectus forming a part thereof (the “Required Information”). It
shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 4.1(c) with respect to any Registrable Shares
held by the Investor that the Company shall have received all the applicable
Required Information from the Investor, it being understood that the Investor
shall consult as appropriate with its own counsel and advisors at its own
expense in connection with the completion of the Required Information.

4.2. Demand Registration Rights.

(a) Requests for Marketed Underwritten Offerings. The Investor may from time to
time request to sell Registrable Securities in an underwritten offering that is
registered pursuant to the Shelf Registration Statement that includes roadshow
presentations or investor calls by management of the Company or other marketing
efforts by the Company (a “Marketed Underwritten Offering”); provided that in
the case of each such Marketed Underwritten Offering the Registrable Securities
proposed to be sold shall have an aggregate offering price of at least
$100 million; and provided, further, that the Company shall not be required to
effect (A) a Marketed Underwritten Offering if another Marketed Underwritten
Offering has been effected and priced within ninety (90) days or (B) more than
two Marketed Underwritten Offerings within any 12-month period.

(b) Requests for Non-Marketed Underwritten Offerings. The Investor may from time
to time request to sell Registrable Securities in an underwritten offering that
is registered under the Shelf Registration Statement that does not include any
marketing efforts by the Company

 

10



--------------------------------------------------------------------------------

or its management, including a “block trade” and an “overnight transaction” (a
“Non-Marketed Underwritten Offering”); provided, that, in the case of each such
Non-Marketed Underwritten Offering the Registrable Securities proposed to be
sold shall have an aggregate offering price of at least $20 million.

(c) Requests for Non-Underwritten Offerings. The Investor may from time to time
request to initiate an offering or sale of all or part of its Registrable
Securities that does not constitute an Underwritten Offering (a
“Non-Underwritten Shelf Takedown”), the Investor shall so indicate in a written
request delivered to the Company no later than three (3) Business Days prior to
the expected date of such Non-Underwritten Shelf Takedown, which request shall
include (i) the type and total number of Registrable Securities expected to be
offered and sold in such Non-Underwritten Shelf Takedown and (ii) the expected
plan of distribution of such Non-Underwritten Shelf Takedown.

(d) Underwritten Offering Notices. All requests for Underwritten Offerings shall
be made by giving written notice to the Company (an “Underwritten Offering
Notice”), and upon receipt of an Underwritten Offering Notice the Company shall
use its reasonable best efforts to effect an Underwritten Offering as
expeditiously as reasonably possible for the number of Registrable Securities
requested and in the manner requested by the Investor, subject to the terms of
this Agreement. Each Underwritten Offering Notice shall specify (i) the
approximate number of Registrable Securities to be sold in the Underwritten
Offering, (ii) whether such offering will be a Marketed Underwritten Offering or
a Non-Marketed Underwritten Offering, (iii) the intended marketing efforts, if
any, and (iv) the name(s) of the underwriter(s), if then known.

(e) Selection of Underwriters and Underwriting Agreement. In an Underwritten
Offering, (i) the Investor shall select the investment banker or investment
bankers and managers that will serve as lead and co-managing underwriters with
respect to the offering of such Registrable Securities, and (ii) the Company
shall enter into an underwriting agreement that is reasonably acceptable to the
Investor and the Company, which agreement shall contain representations,
warranties, indemnities and agreements customarily included (but not
inconsistent with the covenants and agreements of the Company contained herein)
by an issuer of common stock in underwriting agreements with respect to
offerings of common stock for the account of, or on behalf of, such issuers.

(f) Cut-backs. The Investor acknowledges that certain other stockholders of the
Company have demand rights and piggyback rights pursuant to the Registration
Rights Agreement and the Defenders Agreement. If, in connection with an
Underwritten Offering, the lead bookrunning underwriters advise the Company, in
writing, that, in their reasonable opinion, the inclusion of all of the
securities, including securities of the Company that are not Registrable
Securities, sought to be registered in connection with such Underwritten
Offering would adversely affect the marketability of the Registrable Securities
sought to be sold pursuant thereto, then the Company shall include in such
Underwritten Offering only such securities as the Company is reasonably advised
by such underwriters can be sold without such adverse effect as follows and in
the following order of priority: (i) first, up to the number of securities
requested to be included in such Underwritten Offering by (a) the Investor,
(b) by any Stockholder (as defined in the Registration Rights Agreement)
pursuant to the Registration Rights Agreement and (c) any other stockholders
holding pari passu registration rights, pro rata based upon the number of
securities

 

11



--------------------------------------------------------------------------------

which such holders requested to be included in such offering; and (ii) second,
securities the Company proposes to sell for its own account.

4.3. Piggy-Back Registration Rights.

(a) Participation. After the expiration of the Lock-Up Period, in the event that
the Company proposes to register any shares of Common Stock under the Securities
Act (other than pursuant to (a) a Registration Statement on Form S-4 or Form
S-8, or any successor forms thereto, promulgated under the Securities Act or
(b) an Exempt Prospectus Supplement), for its own account or the account of any
of its other stockholders, including take-downs or offerings off a Shelf
Registration Statement (excluding block trades and overnight transactions), the
Company shall give the Investor prior written notice (the “Piggy-Back Notice”)
of its intention to effect such a registration at least ten (10) Business Days
before the anticipated filing date, or at least two (2) Business Days in the
case of a block trade or an overnight transaction. The Piggy-Back Notice shall
set forth (i) the anticipated filing date of such Registration Statement and
(ii) the number of shares of Common Stock that the Company intends to include in
such Registration Statement. Subject to Section (b), the Investor shall have the
right (the “Piggy-Back Registration Right”) to request that the Company use its
reasonable best efforts to cause all the Registrable Securities that the
Investor specifies in a written request and delivers to the Company within five
(5) Business Days after the giving of such Piggy-Back Notice to be included in
such registration on the same terms and conditions as the other securities
otherwise being sold in such registration.

(b) Underwriter’s Cutback. If the Piggy-Back Notice is with respect to a
registration of securities in an Underwritten Offering, the Company shall so
advise the Investor in the Piggy-Back Notice and the Investor shall (together
with the Company) enter into an underwriting agreement in customary form with
the managing underwriter or underwriters selected for the Underwritten Offering.
Notwithstanding any other provision of this Section 4.3, if the managing
underwriter or underwriters determine that the inclusion of some or all of the
Registrable Securities and securities proposed to be included in the
registration and the Underwritten Offering would adversely affect the successful
marketing (including pricing) of the offering, then the Company shall include in
such Registration Statement only such number of Registrable Securities and
securities as such underwriters have advised the Company can be sold in such
offering without such adverse effect, to be allocated in the following manner:
(i) first, one hundred percent (100%) of the securities that the Company
proposes to sell for its own account; (ii) second, the number of securities, if
any, requested to be included in such offering by any stockholder pursuant to
the Registration Rights Agreement; (iii) third, the number of securities
requested to be included in such offering by any stockholder pursuant to the
Defenders Agreement; (iv) fourth, the number of Registrable Securities requested
to be included in such offering by the Investor; (v) only if all of the
securities referred to in clauses (i) through (iv) have been included in such
registration, any other securities eligible for inclusion in such registration.

(c) Underwriter’s Lock-Up Period. In connection with any registration of
Registrable Securities under the Securities Act pursuant to this Section 4.3 for
sale to the public, the Investor agrees to enter into a “lock-up” agreement on
customary terms if requested by the underwriter of such offering; provided, that
(A) such agreement shall not restrict the selling of any Registrable Security
for more than ninety (90) days after the effective date of such Registration
Statement and (B) the Investor shall be released from any such “lock-up”
agreement in the event

 

12



--------------------------------------------------------------------------------

and to the extent that the underwriter of such offering does not impose a
similar restriction on, or permits a discretionary waiver or termination of a
similar restriction with respect to, any officer or director of the Company or
holder of greater than five percent (5%) of the Common Stock; provided, further,
that this Section 4.3(c) shall only apply to the Investor if its Registrable
Securities are included in such offering.

4.4. Registration Procedures. In connection with any registration pursuant to
this Section 4, subject to the provisions of such Section 4:

(a) The Company shall furnish to the Investor without charge such number of
copies of the Registration Statement, each amendment and supplement thereto (in
each case including all exhibits thereto and documents incorporated by reference
therein), the prospectus included in such Registration Statement (including each
preliminary prospectus and any summary prospectus) and any other prospectus
filed under the Securities Act and such other documents as the Investor may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by the Investor. The Investor shall have the right to request
that the Company modify any information contained in such Registration
Statement, amendment and supplement thereto pertaining to the Investor and the
Company shall use all reasonable best efforts to comply with such request;
provided, that the Company shall not have any obligation to so modify any
information if the Company reasonably expects that so doing would cause the
prospectus to contain an untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading.

(b) In connection with any filing of any Registration Statement or prospectus or
amendment or supplement thereto, the Company shall cause such document (i) to
comply in all material respects with the requirements of the Securities Act and
the rules and regulations of the SEC thereunder and (ii) with respect to
information supplied by or on behalf of the Company for inclusion in the
Registration Statement, to not contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary to
make the statements therein not misleading.

(c) The Company shall promptly notify the Investor and, if requested by the
Investor, confirm in writing, when the Registration Statement has become
effective and when any post-effective amendments and supplements thereto become
effective.

(d) The Company shall furnish the Investor and its respective counsel with
copies of any written comments from the SEC or any state securities authority or
any written request by the SEC or any state securities authority for amendments
or supplements to a Registration Statement or prospectus or for additional
information generally.

(e) After the filing of a Registration Statement, the Company shall (i) cause
the related prospectus to be supplemented by any required prospectus supplement,
and, as so supplemented, to be filed pursuant to Rule 424 under the Securities
Act, (ii) comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by the Registration Statement
during the applicable period in accordance with the intended methods of
disposition by the Investor set forth in such Registration Statement or
supplement to such prospectus and (iii) promptly notify the Investor and its
respective counsel of any stop order

 

13



--------------------------------------------------------------------------------

issued or threatened in writing by the SEC or any state securities commission
and use reasonable best efforts to prevent the entry of such stop order or to
remove it if entered.

(f) The Company shall use all reasonable best efforts to (i) register or qualify
the Registrable Securities covered by the Registration Statement under such
securities or “Blue Sky” laws of such jurisdictions in the United States as the
Investor reasonably requests and (ii) cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Company and
do any and all other acts and things that may be reasonably necessary or
advisable to enable the Investor to consummate the disposition of the
Registrable Securities owned by the Investor, provided, that the Company shall
not be required to (A) qualify generally to do business in any jurisdiction
where it would not otherwise be required to qualify but for this Section 4.4(f),
(B) subject itself to taxation in any such jurisdiction or (C) consent to
general service of process in any such jurisdiction.

(g) The Company shall use reasonable best efforts to list such Registrable
Securities on the principal securities exchange on which Common Stock is then
listed and provide a transfer agent, registrar and CUSIP number for all such
Registrable Securities not later than the effective date of the Registration
Statement.

(h) The Company shall use reasonable best efforts to cooperate with the Investor
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends, and
enable such Registrable Securities to be in such denominations (consistent with
the provisions of the governing documents thereof) and registered in such names
as the Investor may reasonably request at least two (2) Business Days prior to
any sale of Registrable Securities.

(i) The Company shall promptly notify the Investor and its respective counsel,
at any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the occurrence of an event requiring the preparation of a
supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Securities, such prospectus will not contain
an untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading and promptly prepare and make available to the Investor and file with
the SEC any such supplement or amendment subject to any suspension rights
contained herein.

(j) The Company shall take all reasonable actions to ensure that any free
writing prospectus utilized in connection with an offering of a Registration
Statement hereunder complies in all material respects with the Securities Act,
is filed in accordance with the Securities Act to the extent required thereby,
is retained in accordance with the Securities Act to the extent required thereby
and, when taken together with the related prospectus, shall not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.

(k) The Company shall otherwise use all reasonable best efforts to comply with
all applicable rules and regulations of the SEC, and make available to its
security holders, as soon as reasonably practicable, an earnings statement or
such other document that shall satisfy the provisions of Section 11(a) of the
Securities Act and Rule 158 thereunder.

 

14



--------------------------------------------------------------------------------

(l) The Investor agrees that, upon receipt of any notice from the Company of the
occurrence of any event of the kind described in Section 4.4(i), the Investor
shall forthwith discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until such
Investor’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 4.4(i), and, if so directed by the Company, the Investor
shall deliver to the Company all copies, other than any permanent file copies
then in the Investor’s possession, of the most recent prospectus covering such
Registrable Securities at the time of receipt of such notice. If the Company
shall give such notice, the Company shall extend the period during which such
Registration Statement shall be maintained effective by the number of days
during the period from and including the date of the giving of notice pursuant
to Section 4.4(i) to the date when the Company shall make available to the
Investor a prospectus supplemented or amended to conform with the requirements
of Section 4.4(i), which extension shall apply regardless of whether Registrable
Securities are eligible to be sold under Rule 144.

(m) The Company shall use reasonable best efforts to take such action as is
reasonably necessary to enable the Investor to deliver their Registrable
Securities sold pursuant to a Registration Statement, including the removal of
any applicable restrictive legends with respect to the Registrable Securities
that have been sold pursuant to a Registration Statement and, if required,
delivery of an opinion of counsel to the Company solely in connection with such
removal.

(n) In connection with an Underwritten Offering, the Company shall obtain for
each underwriter: (i) an opinion of counsel for the Company, covering the
matters customarily covered in opinions requested in underwritten offerings and
such other matters as may be reasonably requested by the underwriters, and
(ii) a “comfort” letter (or, in the case of any such Person which does not
satisfy the conditions for receipt of a “comfort” letter specified in AU 634, an
“agreed upon procedures” letter) signed by the independent public accountants
who have certified the Company’s financial statements included in such
registration statement.

(o) The Company shall promptly make available for inspection by a representative
of the selling stockholders, any underwriter participating in any disposition
pursuant to any Registration Statement, and any attorney, accountant or other
agent or representative retained by the selling stockholders (collectively and
not individually) or underwriter (collectively, the “Inspectors”), all financial
and other records, pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably necessary to enable them
to exercise their due diligence responsibility in connection with such
registration statement, and cause the Company’s officers, directors and
employees to supply all information requested by any such Inspector in
connection with such registration statement; provided, however, that, unless the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in the Registration Statement or the release of such Records is ordered
pursuant to a subpoena or other order from a court of competent jurisdiction,
the Company shall not be required to provide any information under this
Section 4.4(o) if (i) the Company believes, after consultation with counsel for
the Company, that to do so would cause the Company to forfeit an attorney-client
privilege that was applicable to such information or (ii) if either (A) the
Company has requested and been granted from the SEC confidential treatment of
such information contained in any filing with the SEC or documents provided
supplementally or otherwise or (B) the Company reasonably

 

15



--------------------------------------------------------------------------------

determines that such Records are confidential and so notifies the Inspectors in
writing unless prior to furnishing any such information with respect to (i) or
(ii) such selling stockholder requesting such information agrees, and causes
each of its Inspectors, to enter into a confidentiality agreement on terms
reasonably acceptable to the Company; and provided, further, that each selling
stockholder agrees that it will, upon learning that disclosure of such Records
is sought in a court of competent jurisdiction, give notice to the Company and
allow the Company, at its expense, to undertake appropriate action and to
prevent disclosure of the Records deemed confidential.

(p) The Company shall have appropriate officers of the Company prepare and make
presentations at any “road shows” and before analysts and other information
meetings organized by the underwriters, and otherwise use its commercially
reasonable efforts to cooperate as reasonably requested by the selling
stockholders and the underwriters in the offering, marketing or selling of the
securities.

(q) The Company shall take all other reasonable steps necessary to effect the
registration and disposition of the Registrable Securities contemplated hereby.

4.5. Company Suspension Rights. Notwithstanding anything contained herein to the
contrary, the Company shall have the right to require the Investor to suspend
offers and sales of Registrable Securities included on any Registration
Statement filed whenever, and for so long as, in the judgment of the Company
either (a) an event has occurred which makes any statement made in such
Registration Statement or related prospectus or document incorporated therein or
deemed to be incorporated therein by reference untrue in any material respect or
which requires the making of any changes in such Registration Statement or
prospectus so that it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein not misleading; or (b) it is advisable to suspend
use of the Registration Statement and prospectus due to pending corporate
developments or public filings with the SEC or similar events; provided,
however, that (a) the aggregate number of days included in any such suspension
period shall not exceed ninety (90) days in any twelve (12)-month period and
(b) during such suspension period the Company will not register any securities
for its own account or the account of any other Person.

4.6. Expenses. The Company shall pay all reasonable out-of-pocket expenses of
the Investor in connection with each registration of Registrable Securities
requested pursuant to this Section 4 and other expenses incidental to the
Company’s performance of, or compliance with, this Section 4; provided, that
(A) the Company only shall pay reasonable fees and expenses of no more than one
(1) firm of counsel for the Investor whose Registrable Securities are to be
included in a registration and (B) the Investor shall pay its portion of all
applicable underwriting fees, discounts and similar charges, if any, relating to
the sale of its Registrable Securities included in any Registration Statement
pursuant to this Section 4.

4.7. Indemnification.

(a) Indemnification by the Company. To the fullest extent permitted by
applicable law, the Company shall indemnify the Investor, the Investor’s
Affiliates and each underwriter of the Company’s securities covered by a
Registration Statement, if any, and each Person who controls any underwriter
within the meaning of the Securities Act or the Exchange

 

16



--------------------------------------------------------------------------------

Act, against all claims, losses, damages and liabilities (or actions in respect
thereof) arising out of or based on: (i) any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement, including
any preliminary or final prospectus contained therein and any amendments or
supplements thereto incident to any such registration; (ii) any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading; or (iii) any
violation by the Company of the Securities Act, the Exchange Act, any state
securities or blue sky laws or any rule or regulation thereunder in connection
with any such registration, and will reimburse the Investor, the Investor’s
Affiliates, each such underwriter and each Person who controls any such
underwriter, as applicable, for any legal and any other expenses reasonably
incurred in connection with investigating and defending any such claim, loss,
damage, liability or action; provided, that the Company will not be liable in
any such case to the extent that any such claim, loss, damage, liability or
expense arises out of or is based on (x) any untrue statement or omission based
upon written information furnished to the Company by the Investor or the
Investor’s Affiliate or underwriter and stated to be specifically for use or
(y) the failure of the Investor or any agent acting on behalf of the Investor to
timely deliver a prospectus, except those cases where such failure was a result
of the act or failure to act by the Company; provided, further, that the Company
shall in no instance be liable for consequential, punitive, exemplary, special
or indirect damages or lost profits related to this Agreement. The indemnity
agreement contained in this Section 4.7 shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company at its sole
discretion.

(b) Indemnification by the Investor. To the fullest extent permitted by
applicable law, the Investor will, if Registrable Securities held by it are
included in the securities as to which such registration, qualification or
compliance is being effected, severally, but not jointly, indemnify the Company,
each of its directors and officers and each underwriter of the Company’s
securities covered by a Registration Statement, if any, and each Person who
controls the Company or such underwriter within the meaning of the Securities
Act or the Exchange Act, against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on: (i) any untrue statement
(or alleged untrue statement) of a material fact contained in any such
Registration Statement, including any preliminary or final prospectus contained
therein and any amendments or supplements thereto, made by the Investor; or
(ii) any omission (or alleged omission) to state therein a material fact
required to be stated therein or necessary to make the statements by the
Investor therein not misleading, and will reimburse the Company and such
directors, officers, underwriters or control persons for any legal or any other
expenses reasonably incurred in connection with investigating or defending any
such claim, loss, damage, liability or action, in each case to the extent, but
only to the extent, that such untrue statement or omission (or alleged untrue
statement or omission) is made in such Registration Statement, including any
preliminary or final prospectus contained therein and any amendments or
supplements thereto, in reliance upon and in conformity with written information
furnished to the Company by the Investor and stated to be specifically for use
therein; provided, however, that the obligations of the Investor hereunder shall
be limited to an amount equal to the net proceeds that the Investor received by
sale of securities as contemplated herein, except in the case of fraud or gross
negligence by the Investor, and that the indemnity agreement contained in this
Section 4.7 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or action if such settlement is effected without the
consent of the Investor at its sole discretion.

 

17



--------------------------------------------------------------------------------

(c) Indemnification Procedures. Each Person entitled to indemnification under
this Section 4.7 (each, a “Securities Indemnified Party”) shall give notice to
the Person required to provide indemnification (the “Securities Indemnifying
Party”) promptly (but in any event within thirty (30) days) after such
Securities Indemnified Party has actual knowledge of any claim as to which
indemnity may be sought, and shall permit the Securities Indemnifying Party to
assume the defense of any such claim or any litigation resulting therefrom;
provided, that counsel for the Securities Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Securities Indemnified Party (whose approval shall not
unreasonably be withheld) and the Securities Indemnified Party may participate
in such defense at such Person’s expense (unless the Securities Indemnified
Party shall have reasonably concluded, and shall have informed the Securities
Indemnifying Party of such conclusion, that there may be a conflict of interest
between the Securities Indemnifying Party and the Securities Indemnified Party
in such action, in which case the fees and expenses of counsel shall be at the
expense of the Securities Indemnifying Party); provided, further, that the
failure of any Securities Indemnified Party to give notice as provided herein
shall not relieve the Securities Indemnifying Party of its obligations under
this Section 4.7 unless the Securities Indemnifying Party is materially
prejudiced thereby in its ability to defend such action. No Securities
Indemnifying Party, in the defense of any such claim or litigation shall, except
with the written consent of each Securities Indemnified Party, consent to entry
of any judgment or enter into any settlement. Each Securities Indemnified Party
shall furnish such information regarding itself or the claim in question as a
Securities Indemnifying Party may reasonably request in writing and as shall be
reasonably required in connection with the defense of such claim and litigation
resulting therefrom. The Securities Indemnifying Party shall lose its right to
defend, contest, litigate and settle a matter if it shall fail to diligently
contest such matter (except to the extent settled without the consent of the
Securities Indemnified Party).

(d) Contribution. If the indemnification provided for in Section 4.7 is not
available or insufficient, for any reason or reasons other than as specified
herein, with respect to any loss, liability, claim, damage or expense referred
to herein, then the Securities Indemnifying Party, in lieu of indemnifying such
Securities Indemnified Party hereunder, shall contribute to the amount paid or
payable by such Securities Indemnified Party as a result of such loss,
liability, claim, damage or expense in such proportion as is appropriate to
reflect the relative fault of the Securities Indemnifying Party on the one hand,
and of the Securities Indemnified Party on the other, in connection with the
statements or omissions which resulted in such loss, liability, claim, damage or
expense, as well as any other relevant equitable considerations. The relative
fault of the Securities Indemnifying Party and of the Securities Indemnified
Party shall be determined by reference to, among other things, whether the
untrue (or allegedly untrue) statement of a material fact or the omission (or
alleged omission) to state a material fact relates to information supplied by
the Securities Indemnifying Party or by the Securities Indemnified Party and the
Persons’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

4.8. Assignment. Except in a connection with a Transfer contemplated by
Section 2.1(b)(i), the Investor may not assign its rights under this Section 4
to any other party.

 

18



--------------------------------------------------------------------------------

Section 5 Drag-Along Rights.

5.1. General.

If a Transferring Party proposes to make a Control Transfer of Common Stock to a
non-Affiliated third party where the amount of consideration to be paid for each
share of Common Stock is at least equal to the Purchase Price for the Issued
Shares (subject to appropriate adjustment, if any, for changes in the
outstanding shares of capital stock of the Company, including by reason of any
reclassification, recapitalization, consolidation, stock split (including
reverse stock split) or combination, exchange or readjustment of shares, or any
stock dividend or similar transaction), such Transferring Party shall have the
right at any time to exercise drag-along rights in accordance with the terms,
conditions and procedures set forth in this Section 5 to cause the Investor or
its permitted transferees (each, a “Drag-Along Holder”) to Transfer such number
of Lock-Up Shares determined by multiplying (i) a fraction, the numerator of
which is the total number of shares of Common Stock proposed to be Transferred
by such Transferring Party in a Control Transfer and the denominator of which is
the aggregate number of shares of Common Stock held by such Transferring Party
and its Affiliates immediately prior to the proposed Control Transfer, by
(ii) the aggregate number of Lock-Up Shares owned by such Drag-Along Holder
immediately prior to such Control Transfer (a “Drag-Along Transaction”).

5.2. Notice.

The Company shall cause the Transferring Party to deliver written notice (the
“Drag-Along Notice”) to the Investor at least ten (10) Business Days prior to
the date on which the Drag-Along Transaction is expected to be consummated,
which notice shall set forth (i) the name and address of the proposed acquirer,
(ii) the number of shares of Common Stock proposed to be transferred to the
proposed acquirer or a description of the assets proposed to be sold to the
proposed acquirer, (iii) the amount and form of consideration for such shares of
Common Stock or assets (which consideration shall consist entirely of cash
and/or Marketable Securities), (iv) other material terms and conditions of the
Drag-Along Transaction (including a copy of the definitive agreement to effect
such Control Transfer) and (v) the anticipated closing date for the Drag-Along
Transaction.

5.3. Terms of a Drag-Along Transaction.

(a) Each Drag-Along Holder shall (i) be required to make individual
representations and warranties as to the unencumbered title to its Lock-Up
Shares, the power, authority and legal right to convert, exchange or transfer
such Lock-Up Shares, the due execution and enforceability of the relevant
documents and the absence of any adverse claim (as set forth in Section 8-102 of
the applicable Uniform Commercial Code) or litigation with respect to such
Lock-Up Shares, as well as customary representations with respect to the absence
of conflicts or required consents and the lack of any brokerage, finder’s or
other fee being payable based on arrangements made by such Drag-Along Holder and
that are also entered into (on substantially the same terms and conditions) by
the Transferring Party in connection with the Drag-Along Transaction, (ii) agree
to the same covenants, indemnities and agreements (and shall be subject on a pro
rata basis to the same escrow or other holdback arrangements) as made by the
Transferring Party and (iii) otherwise agree to the same terms and conditions as
the Transferring Party agrees

 

19



--------------------------------------------------------------------------------

to with respect to the Drag-Along Transaction (which shall not include any
non-competition or similar restrictive agreements or covenants that would bind
such Drag-Along Holder or its Affiliates). Liability under any indemnities
related to the Company or its Subsidiaries shall be allocated among the
Transferring Party and each Drag-Along Holder, pro rata based on the value of
the proceeds received by each of them, and the aggregate amount of liability for
each Drag-Along Holder to the acquirer shall not exceed the net proceeds
actually received by such Drag-Along Holder (other than in case of fraud by such
Drag-Along Holder).

(b) The consummation of any proposed Drag-Along Transaction (in whole or part)
shall occur in the sole discretion of the Transferring Party, who shall have no
liability or obligation to the Investor or any Drag-Along Holder other than as
set forth in this Agreement in connection with the negotiation of, structuring,
restructuring and cancellation (in whole or part) of such Drag-Along Transaction
(it being understood that any consummation or cancellation in part shall apply
proportionally based on the number of shares of Common Stock and the Lock-Up
Shares, as applicable, that the Transferring Party and each of the Drag-Along
Holders are proposing to Transfer).

(c) Notwithstanding anything to the contrary contained herein, each Drag-Along
Holder acknowledges and agrees that it shall not be entitled to any non-economic
rights or benefits granted to or otherwise conferred upon the Transferring Party
or any of its Affiliates in such Drag-Along Transaction.

5.4. Cooperation.

Each Drag-Along Holder shall cooperate with the Transferring Party and shall
take any and all actions reasonably requested by the Transferring Party in
connection with a Drag-Along Transaction, including voting all equity securities
in favor of the Drag-Along Transaction and executing any and all agreements and
instruments reasonably requested by the Transferring Party. Without limiting the
generality of the immediately preceding sentence, each Drag-Along Holder hereby
waives any and all dissenters, appraisal, quasi-appraisal or other similar
rights such Drag-Along Holder may have in connection with any Drag-Along
Transaction.

5.5. Costs.

All reasonable out-of-pocket costs and expenses incurred by or on behalf of the
Company in connection with any proposed Drag-Along Transaction (whether or not
consummated), including all attorneys’ fees and charges, all accounting fees and
charges and all finder, brokerage or investment banking fees, charges or
commissions, shall be paid by the Company or its Subsidiaries.

5.6. Drag-Along Transaction Not Consummated.

In the event that a binding and definitive agreement for the sale or transfer in
a Drag-Along Transaction pursuant to this Section 5 is not entered into within
one hundred and twenty (120) days after the Investor receives the Drag-Along
Notice or the Drag-Along Transaction is not consummated following satisfaction
or waiver of all applicable conditions precedent within nine (9) months after
the Investor receives the Drag-Along Notice, upon expiration of any definitive
agreement for the Drag-Along Transaction then in effect, the Drag-

 

20



--------------------------------------------------------------------------------

Along Holders shall cease to be bound by the obligations set forth in this
Section 5 with regard to such transaction.

Section 6 Reorganization Transactions.

In the event that TopCo Parent or one of its Affiliates enters into a capital
reorganization transaction (a “Reorganization”) (whether structured as a
contribution, merger, conversion, consolidation, recapitalization or otherwise)
in which TopCo Parent, directly or indirectly, exchanges all of its Common Stock
for substantially similar equity securities of a newly formed holding company
(“New Holdco”), the Investor shall, in connection with such Reorganization,
exchange all of its Lock-Up Shares for substantially similar equity securities
of New Holdco and, upon such exchange, the Investor shall cease to be a holder
of its Lock-Up Shares. Upon the occurrence of a Reorganization, either (a) New
Holdco shall assume all obligations of the Company under this Agreement and all
references herein to the Company and its Lock-Up Shares (or terms of similar
import) would be deemed changed mutatis mutandis to reflect the issuance of the
substantially similar equity securities of New Holdco by New HoldCo and their
attendant rights, privileges, covenants and restrictions and the assumption of
this Agreement or (b) the Investor and New HoldCo shall enter into a new
agreement based on terms that are no less favorable to the Investor than the
terms set forth in this Agreement. The Investor agrees to execute any
agreements, documents or other instruments in connection with the Reorganization
that TopCo Parent deems reasonably necessary and/or proper to consummate the
Reorganization.

Section 7 Miscellaneous Provisions.

7.1. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement and all matters, claims or Actions (whether at Law, in
equity, in Contract, in tort or otherwise) based upon, arising out of or
relating to this Agreement, execution or performance of this Agreement, shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts executed in and to be performed entirely within that
State, regardless of the laws that might otherwise govern under any applicable
conflict of Laws principles.

(b) All Actions arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) and the parties hereto
hereby irrevocably submit to the exclusive jurisdiction and venue of such courts
in any such Action and irrevocably waive the defense of an inconvenient forum or
lack of jurisdiction to the maintenance of any such Action. The consents to
jurisdiction and venue set forth in this Section 7.1 shall not constitute
general consents to service of process in the State of Delaware and shall have
no effect for any purpose except as provided in this paragraph and shall not be
deemed to confer rights on any Person other than the parties hereto. Each party
hereto agrees that service of process upon such party in any Action arising out
of or relating to this Agreement shall be effective if notice is given by
overnight courier at the address set forth in Section 7.5. The parties hereto
agree that a final judgment in any such Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided

 

21



--------------------------------------------------------------------------------

by applicable Law; provided, however, that nothing in the foregoing shall
restrict any party’s rights to seek any post-judgment relief regarding, or any
appeal from, a final trial court judgment.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 7.1(c).

7.2. Amendment.

(a) Except as otherwise expressly set forth herein, this Agreement may only be
modified or amended, and provisions hereof may be waived, by an instrument in
writing duly executed and delivered by the Parties hereto. Upon obtaining such
approvals required by this Agreement, each of the Parties may execute the
relevant amendment, restatement, modification or waiver of this Agreement and
shall be deemed a party to and bound by such amendment, restatement,
modification or waiver of this Agreement.

(b) For the avoidance of doubt, in addition to other amendments authorized
herein, amendments may be made to this Agreement from time to time by the
Company, with prompt written notice to, but without the consent of, the Investor
or any other party to this Agreement, to reflect changes in ownership of Lock-Up
Shares and/or other securities of the Company, including changes pursuant to
Permitted Transfer.

(c) If this Agreement is amended solely to reflect the substitution of the
Investor, in accordance with the terms hereof, such amendment to this Agreement
shall be sufficient when it is signed by the Company, the Investor and by the
Person to be substituted.

7.3. Termination.

This Agreement shall terminate automatically upon the dissolution of the
Company; provided, that any Reorganization or any other action taken pursuant to
Section 6 shall not constitute a dissolution of the Company for purposes of this
Section 7.3; provided, further, that (a) the provisions of this Section 7 shall
survive such termination and (b) such termination shall not relieve any Party
from any liability for the breach of any obligations set forth in this Agreement
prior to such termination.

 

22



--------------------------------------------------------------------------------

7.4. Transfer of Lock-Up Shares.

Upon the Transfer of all Lock-Up Shares held by the Investor, the Investor shall
cease to be a party to this Agreement and shall have no further rights and
obligations hereunder, except with respect to the Investor’s indemnification
rights and obligations under Section 4, it being understood that such Transfer
shall not relieve the Investor from any liability for the breach of any
obligations set forth in this Agreement prior to such Transfer.

7.5. Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
emailed (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

(a) If to the Company, to it at:

ADT Inc.

1501 Yamato Road

Boca Raton, FL, 33431

Attention: Chief Legal Officer

Email: dsmail@adt.com

with a copy (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, New York 10019-6064

Attention: Taurie M. Zeitzer Justin S. Rosenberg

Email: tzeitzer@paulweiss.com

            jrosenberg@paulweiss.com

(b) If to the Investor, to it at:

Google LLC

1600 Amphitheatre Parkway

Mountain View, CA 94043

Attention: Tim Harrington

Email: investments-notice@google.com

with a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati P.C.

701 Fifth Avenue, Suite 5100

Seattle, WA 98104

Attention: Michael Nordtvedt

Email: mnordtvedt@wsgr.com

or such other address or email address as such party may hereafter specify by
like notice to the other parties hereto. All such notices, requests and other
communications shall be deemed

 

23



--------------------------------------------------------------------------------

received on the date of actual receipt by the recipient thereof if received
prior to 5:00 p.m. local time in the place of receipt and such day is a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed not to have been received until the next
succeeding Business Day in the place of receipt.

7.6. Specific Performance.

The parties hereto agree that irreparable damage for which monetary relief, even
if available, would not be an adequate remedy, would occur in the event that any
provision of this Agreement is not performed in accordance with its specific
terms or is otherwise breached. The parties acknowledge and agree that (a) the
parties shall be entitled to an injunction or injunctions, specific performance
or other equitable relief to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in the courts described in
Section 7.1 without proof of damages or otherwise, this being in addition to any
other remedy to which they are entitled under this Agreement and (b) the right
of specific enforcement is an integral part of the transactions contemplated
hereby and without that right, neither the Company nor the Investor would have
entered into this Agreement. The parties hereto agree not to assert that a
remedy of specific enforcement is unenforceable, invalid, contrary to Law or
inequitable for any reason, and agree not to assert that a remedy of monetary
damages would provide an adequate remedy or that the parties otherwise have an
adequate remedy at Law. The parties hereto acknowledge and agree that any party
seeking an injunction or injunctions to prevent breaches of this Agreement and
to enforce specifically the terms and provisions of this Agreement in accordance
with this Section 7.6 shall not be required to provide any bond or other
security in connection with any such order or injunction.

7.7. Treatment of Certain Transfers.

Any Transfer or attempted Transfer in breach of this Agreement shall be void ab
initio and of no effect. In connection with any attempted Transfer in breach of
this Agreement, the Company may hold and refuse to transfer any Lock-Up Shares
or any certificate therefor, in addition to and without prejudice to any and all
other rights or remedies which may be available to it and/or the Investor.

7.8. Counterparts.

This Agreement may be executed in one or more counterparts (including by
electronic mail), each of which shall be deemed to be an original but all of
which taken together shall constitute one and the same agreement, and shall
become effective when one or more counterparts have been signed by each of the
parties hereto (including by electronic signature) and delivered to the other
parties hereto (including electronically, e.g., in PDF format).

7.9. Severability.

If any term, condition or other provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, illegal or incapable of being
enforced by any rule of Law or public policy, all other terms, provisions and
conditions of this Agreement shall nevertheless remain in full force and effect.
Upon such determination that any term, condition or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible to the fullest extent permitted by applicable
Law.

 

24



--------------------------------------------------------------------------------

7.10. Further Efforts.

Each party hereto shall do and perform or cause to be done and performed,
without further consideration, all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments, and
documents as the other party may request in order to carry out the provisions of
this Agreement and to consummate the transactions contemplated hereby.

7.11. Extension of Time, Waiver, Etc.

The Parties may, subject to applicable Law, (a) extend the time for the
performance of any of the obligations or acts of the other party or (b) waive
compliance by the other party with any of the agreements contained herein
applicable to such party or, except as otherwise provided herein, waive any of
such party’s conditions. Notwithstanding the foregoing, no failure or delay by
either party in exercising any right hereunder shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder. Any agreement on
the part of a party hereto to any such extension or waiver shall be valid only
if set forth in an instrument in writing signed on behalf of such party.

7.12. Entire Agreement; No Third-Party Beneficiaries.

This Agreement constitutes the entire agreement, and supersedes all other prior
agreements and understandings, both written and oral, among the parties and
their Affiliates, or any of them, with respect to the subject matter hereof and
thereof. No provision of this Agreement shall confer upon any Person other than
the parties hereto and their permitted assigns any rights or remedies hereunder,
except that Section 7.14 shall be for the benefit of, and enforceable by, each
of the Related Parties.

7.13. No Personal Liability.

To the fullest extent permitted by Law, no director of the Company or its
Subsidiaries shall be personally liable to the Company or the Investor as a
result of any acts or omissions taken under this Agreement in good faith.

7.14. Non-Recourse.

Each party hereto agrees, on behalf of itself and its Affiliates, that all
Actions, claims, obligations, liabilities or causes of action (whether in
Contract or in tort, in Law or in equity or otherwise, or granted by statute or
otherwise, whether by or through attempted piercing of the corporate, limited
partnership or limited liability company veil or any other theory or doctrine,
including alter ego or otherwise) that may be based upon, in respect of, arise
under, out of or by reason of, be connected with, or relate in any manner to:
(a) this Agreement, any other agreement referenced herein or the transactions
contemplated hereby or thereby, (b) the negotiation, execution or performance of
this Agreement or any other agreement referenced herein (including any
representation or warranty made in, in connection with, or as an inducement to,
this Agreement

 

25



--------------------------------------------------------------------------------

or such other agreement), (c) any breach or violation of this Agreement or any
other agreement referenced herein, and (d) any failure of the transactions
contemplated hereby or under any other agreement referenced herein to be
consummated, in each case, may be made only against (and are those solely of)
the Persons that are expressly identified as parties to this Agreement or, in
the case of the other agreements referenced herein, the persons that are
expressly named as parties thereof, and, in accordance with, and subject to the
terms and conditions of, this Agreement or such other agreement referenced
herein, as applicable. In furtherance and not in limitation of the foregoing,
each party hereto covenants, agrees and acknowledges, on behalf of itself and
its respective Affiliates, that no recourse under this Agreement, any other
agreement referenced herein or the transactions contemplated hereby or thereby
shall be sought or had against any other Person, and no other Person shall have
any liabilities or obligations (whether in Contract or in tort, in Law or in
equity or otherwise, or granted by statute or otherwise, whether by or through
attempted piercing of the corporate, limited partnership or limited liability
company veil or any other theory or doctrine, including alter ego or otherwise)
for any claims, causes of action, obligations or liabilities arising under, out
of, in connection with or related in any manner to the items in clauses
(a) through (d) of the immediately preceding sentence, it being expressly agreed
and acknowledged that no personal liability or losses whatsoever shall attach
to, be imposed on or otherwise be incurred by any of the aforementioned, as
such, arising under, out of, in connection with or related in any manner to the
items in clauses (a) through (d) of the immediately preceding sentence.
Notwithstanding anything to the contrary herein or otherwise, except as
contemplated in the proviso of the first sentence of this Section 7.14, with
respect to each party hereto, no past, present or future director, manager,
officer, employee, incorporator, member, partner, shareholder, agent, attorney,
advisor, lender or Representative or Affiliate of such named party (the “Related
Parties”) shall be responsible or liable for any multiple, consequential,
indirect, special, statutory, exemplary or punitive damages which may be alleged
as a result of this Agreement, any other agreement referenced herein or the
transactions contemplated hereby or thereby, or the valid termination or
abandonment of any of the foregoing.

7.15. No Partnership Status.

Nothing in this Agreement and no actions taken by the parties under this
Agreement shall constitute a partnership, association or other co-operative
entity between any of the parties or constitute any party the agent of any other
party for any purpose.

7.16. Binding Effect.

This Agreement shall be binding upon the Company, the Investor and permitted
successors and assigns of the Investor.

7.17. Further Acknowledgements.

The Investor acknowledges and agrees that the restrictions on transfer set forth
in this Agreement are reasonable and have been imposed to accomplish legitimate
corporate objectives and may adversely affect the proceeds received by the
Investor in any sale, transfer or liquidation of any Lock-Up Shares, and as a
result of such restrictions on transfer and ownership, it may not be possible
for the Investor to liquidate all or any part of the Investor’s interest in
Lock-Up Shares at the time of the Investor’s choosing, in exigent circumstances
or otherwise. The

 

26



--------------------------------------------------------------------------------

Investor further acknowledges and agrees that each of the Company, TopCo Parent
and their respective Affiliates shall have no liability whatsoever to the
Investor arising from, relating to or in connection with the restrictions on
transfer of Lock-Up Shares or any interest therein as set forth in this
Agreement, except to the extent the Company fails to comply with its obligations
to the Investor pursuant to this Agreement or any of the other Transaction
Documents.

7.18. Interpretation.

(a) When a reference is made in this Agreement to an Article, a Section, Annex,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, or
an Annex, Exhibit or Schedule to, this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the words “include”, “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation”. The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The words “date hereof” when
used in this Agreement shall refer to the date of this Agreement. The terms
“or”, “any” and “either” are not exclusive. The word “extent” in the phrase “to
the extent” shall mean the degree to which a subject or other thing extends, and
such phrase shall not mean simply “if”. The word “will” shall be construed to
have the same meaning and effect as the word “shall”. The definitions contained
in this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. In the event that the Common Stock is listed on a national securities
exchange other than the NYSE, all references herein to the NYSE shall be deemed
to be references to such other national securities exchange. Any agreement,
instrument or statute defined or referred to herein or in any agreement or
instrument that is referred to herein means such agreement, instrument or
statute as from time to time amended, modified or supplemented, including (in
the case of agreements or instruments) by waiver or consent and (in the case of
statutes) by succession of comparable successor statutes and references to all
attachments thereto and instruments incorporated therein. Unless otherwise
specifically indicated, all references to “dollars” or “$” shall refer to the
lawful money of the United States. References to a Person are also to its
permitted assigns and successors. When calculating the period of time between
which, within which or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period shall be excluded (and unless if otherwise required by Law, if the
last day of such period is not a Business Day, the period in question shall end
on the next succeeding Business Day).

(b) The parties hereto have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party hereto by virtue of the authorship of any provision of
this Agreement.

[Remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

This Agreement is executed by the Company and the Investor to be effective as of
the date first above written.

 

   

COMPANY

   

ADT INC.

    By:   /s/ Jeffrey Likosar       Name:  Jeffrey Likosar      

Title:    Executive Vice President, Chief Financial Officer and

             Treasurer

 

Signature Page to Investor Rights Agreement



--------------------------------------------------------------------------------

   

INVESTOR

   

GOOGLE LLC

    By:   /s/ Kenneth H. Yi       Name:  Kenneth H. Yi       Title:    Assistant
Secretary

 

Signature Page to Investor Rights Agreement